RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 6/24/2022 have been received. In the response filed on 6/24/2022, claims 1, 14, 15, 17, 18, and 20 were amended.  
Claims 1-10 and 12-23 are pending.
Claims 11 and 24-33 are canceled. 
Claims 1-10 and 12-23 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 3/24/2022, that are not repeated have been withdrawn due to applicant’s amendment filed on 6/24/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not convey to one having ordinary skill in the art at the time of filing the invention that the inventor was in possession of the invention as presently claimed. MPEP 2163. 

New matter issue #1: “the outer portion includes up to about 4.8% by weight of amylose starch”
Claim interpretation
Claims 1 and 17 were amended to include a range encompassing zero to 4.8% by weight of amylose starch. Amended claim 1 recites “the outer portion includes up to about 4.8% by weight of amylose starch”. Amended claim 17 recites “the outer portion having. . . up to about 4.8% by weight of amylose starch”. 

Disclosure
On page 9, paragraph [0033], the specification discloses: 
The outer portion 200 comprises cereal grain at about 46-56% by weight of the outer portion 200. In an embodiment, the animal food product 100 includes at least one cereal grain. The precise identity, form, and properties of any cereal grain in the animal food product 100 is not critical. The cereal grain can be corn, whole corn, wheat, whole wheat, or wheat middlings. The cereal grain can be selected as meal or flour obtained by grinding cereal grains. The cereal grains provide a starch component in the outer portion 200. For example, starch may be provided by corn or wheat. By way of example, corn is composed of almost 100% amylopectin and can be used to boost the amylopectin content of a starch-containing composition. By way of converse example, many high amylose content starches (e.g., high-amylose corn starches having an amylose content of 75% or more) are known, and these can be used to boost the amylose content of a starch-containing composition. Wheat starch, like the other cereal grain starches, consists primarily of amylopectin with lower amounts of amylose, averaging about 25% by weight (range of about 20-30% by weight). Amylose and amylopectin proportions can be obtained by selecting a starting material having starch in the selected proportion, by mixing starches from various starting materials, or by supplementing starch with other ingredients.

On page 10, paragraph [0034], the specification discloses: 
In exemplary embodiments, the outer portion 200 includes the following cereal grains: (1) whole corn from about 40-45% by weight of the outer portion 200, preferably about 42-43% by weight of the outer portion 200, (2) wheat middlings from about 3-8% by weight of the outer portion 200, preferably about 5-6% by weight of the outer portion 200, and (3) whole wheat (bulk) from about 3-8% by weight of the outer portion 200, preferably about 4.5-5.5% by weight of the outer portion 200.

There is not any other mention of amylose starch outside of paragraph 0033. 

Written description discussion
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. 
In the present case, the specification does neither expressly, nor inherently discloses the outer portion includes up to about 4.8% by weight of amylose starch.
Instead, the Applicant derived the limitation. See below copied and pasted from 6/24/2022 remarks, page 6, footnote:

    PNG
    media_image1.png
    106
    836
    media_image1.png
    Greyscale


NOTE: The Applicant’s calculation relies on assumptions, picking and choosing various features, and undisclosed information.
The specification discloses some corn may have a range of amylose of 75% or more. 
The specification discloses some corn may have almost 100% amylopectin. 
The specification does not disclose the amylose content of wheat middlings.
The specification does not disclose the amylose content of bulk wheat. 

The present situation is analogous to Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481 (Fed. Cir. 2000). In Purdue the issue was whether exemplary numerical values provided written description support for a later added ratio (Cmax/C24) that could be derived from those numerical values. The specification did not expressly disclose a Cmax/C24 ratio. Purdue argued the examples set forth in the patent provided adequate support for that limitation. Id. at 1485. However, Purdue argued that the skilled artisan could establish a range for the claimed Cmax/C24 ratio by using the data from Examples 1 and 3. Id. at 1487. 
The court noted that no text accompanying the examples, nor the data, nor anything else in the specification in any way emphasized the claimed Cmax/C24 ratio. Id. at 1485. The court also noted that other examples disclosed values that would result in a Cmax/C24 ratio outside the claim range. Id. at 1485. The court discussed that nothing in the specification indicates to the skilled artisan which examples embody the claimed invention and which do not. Id. at 1485. 
The court reasoned that what the Purdue patentees had done was to pick a characteristic possessed by two of their formulations, a characteristic that is not discussed even in passing in the disclosure, and then make it the basis of claims that cover not just those two formulations, but any formulation that has that characteristic. Id. at 1487. The court reasoned that was exactly the type of overreaching the written description requirement was designed to guard against. Id. at 1487. The court held that the examples did not provide sufficient support for the Cmax/C24 limitation. Id. at 1485. The written description requirement is not satisfied where the disclosure revealed a broad invention from which the later-filed claims carved out a patentable portion. Id. at 1487.
In the present case, the specification does neither expressly, nor inherently discloses the outer portion includes up to about 4.8% by weight of amylose starch.
The examples do not provide sufficient support for the range of amylose. 
Nothing in the specification in any way emphasizes the now claimed range of amylose. 

Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly added limitations that the “the outer portion includes up to about 4.8% by weight of amylose starch” add new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

New matter issue #2: “wheat middlings up to about 8% by weight of the outer portion”
Claim interpretation
Claim 1 was amended to recite “wheat middlings up to about 8% by weight of the outer portion”. 
The phrase “up to about 8% by weight” establishes a range of zero to 8%. 

Disclosure
The specification discloses “wheat middlings from about 3-8% by weight of the outer portion” (p. 10, para 0034). 
Written description discussion
The specification does not support the breadth of the newly recited wheat middling range of “up to about 8% by weight of the outer portion”.

Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly added limitation that the “wheat middlings from about 3-8% by weight of the outer portion” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

New matter issue #3: “whole wheat (bulk) up to about 8% by weight of the outer portion”
Claim interpretation
Claim 1 was amended to recite “whole wheat (bulk) up to about 8% by weight of the outer portion”.
The phrase “up to about 8% by weight” establishes a range of zero to 8%. 

Disclosure
The specification discloses “whole wheat (bulk) from about 3-8% by weight of the outer portion” (p. 10, para 0034). 

Written description discussion
The specification does not support the breadth of the newly recited whole wheat (bulk) range of “up to about 8% by weight of the outer portion”.

Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly added limitation that the “whole wheat (bulk) up to about 8% by weight of the outer portion” adds new matter to the claims. 
The new matter must be deleted from the claims. 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “the outer portion comprising. . . wheat middlings up to about 8% by weight of the outer portion” is not clear. The phrase “up to about 8%” includes zero percent. As such, it is not clear whether the claims encompass zero wheat middlings; or whether the claims require wheat middlings in a range of greater than zero to 8%. 
Claim 1 is indefinite because the meaning of the phrase “the outer portion comprising. . . whole wheat (bulk) up to about 8% by weight of the outer portion” is not clear. The phrase “up to about 8%” includes zero percent. As such, it is not clear whether the claims encompass zero whole wheat; or whether the claims require whole wheat in a range of greater than zero to 8%.
Claim 1 is indefinite because the meaning of the phrase “whole wheat (bulk)” (lines 6 and 11) is not clear. It is not clear whether the parenthetical, i.e., “bulk”, is the required for of whole wheat. 
Claim 1 is indefinite because the meaning of the phrases “the outer portion comprising whole corn” and “whole wheat” are not clear. Claim 1 is drawn to a final product (dual-texture animal food product). The specification discloses forming a first dough that is extruded (para 0070). It is not clear whether the final product comprises whole corn and whole wheat (e.g., whole corn kernels and whole wheat berries visible in the final product) or whether the whole corn and whole wheat are ingredients that lose their visible identity in the final product. 
Claim 18 is indefinite because the meaning of the phrase “wherein additional amylopectin starch is provided by corn” is not clear. Claim 18 depends from claim 17. Neither claim establishes the presence of amylopectin starch. It is not clear what the corn’s amylopectin starch is in addition to. It is not clear how “additional” amylopectin starch is provided when amylopectin starch is not required to be present. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comment
All words in a claim must be considered in judging the patentability of that claim against the prior art. MPEP 2143.03. An examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable. MPEP 2143.03 I. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite. In re Wilson, 165 USPQ 494, 496 (CCPA 1970). Rejections under 35 USC § 102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. In re Steele, 134 USPQ 292, 295 (CCPA 1962). 
At this time even in light of the specification, the examiner is unable to make a reasonable interpretation of the invention of claims 1-10 and 12-16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Repholz et al., US 4,954,061 A; in view of Chandler et al., US 4,777,058 A; Kuerzinger et al., US 2020/0337335 A1; Ichihashi et al., US 2016/0219905 A1; and optionally She et al., US 2010/0310750 A1.
Regarding claim 17: The phrase “co-extruded” is a process limitation in the product claim. As such, the limitation is interpreted as analogous to a process limitation in a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the phrase is interpreted as implying a food having an outer portion partially surrounding and contacting an inner portion. 
Repholz discloses dual-texture animal food product (col. 6, ln. 12-13) comprising an outer portion (outer component, col. 6, ln. 56, fig 12, #110) and an inner portion (inner component, col. 6, ln. 41, fig 12, #100). Repholz illustrates a food product (#120, fig 12) wherein the inner portion (#100, fig 12) is in contact with and partially surrounded by the outer portion (#110, fig 12). 
Outer portion
Repholz discloses the outer portion comprises a combination of any of a vegetable protein source, amylaceous ingredients, cereal grains or starch, fats, water and an animal protein source (col. 8, ln. 44-49). Repholz discloses a vegetable protein source (soybean flour, col. 8, ln. 32). 
the outer portion comprising: up to about 4.8% by weight of amylose starch
Repholz discloses the outer portion comprises the “use at all, of these ingredients is considered to be within the discretion of one skilled in the art” (col. 8, ln. 59-61). Repholz discloses about 20% by weight to about 60% by weight of amylaceous ingredients (col. 8, ln. 63-64). Repholz discloses amylaceous ingredients may be cereal grains and the flours or meals obtained from grinding cereal grains like wheat, corn, oats, barley and rice. Also included are tuberous foodstuffs such as potatoes, tapioca and the like as well as modified starches (col. 9, ln. 1-8). 
Repholz does not require the presence of amylose starch. As such, Repholz is encompassed within the breadth of the recited “up to about 4.8% by weight of amylose starch”. 
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the concentration of amylose starch represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Inner portion
the inner portion comprising animal meat at about 3% by weight or more, animal-derived grease with lactic acid, starch, and plant-derived protein;
Repholz discloses the inner portion (inner component) comprises up to about 15% by weight of fat (col. 8, ln. 10). Repholz discloses fat is animal fat (col. 17, Example 1, col. 17, ln. 32 and 54). 
Repholz discloses the inner portion (inner component) may include flavors and preservatives (col. 8, ln. 1-2). 
Repholz does not disclose the inner portion (inner component) comprises lactic acid. 
Kuerzinger is drawn to pet food compositions (title). Kuerzinger discloses the composition includes from 0.001% to 10% by weight of a preservative (para 0051) that may be lactic acid (para 0049 and 0051). Kuerzinger discloses the acid lowers pH of the pet food composition and achieves an increased acceptance of the food in the target species (para 0048). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a dual-texture animal food product comprising an inner portion having a preservative moisture content, as taught in Repholz, wherein the preservative is lactic acid in a range from 0.001% to 10% by weight, as taught in Kuerzinger, to obtain a dual-texture animal food product comprising an inner portion having 0.001% to 10% by weight of lactic acid. One of ordinary skill in the art at the time the invention was filed would have been motivated to make an inner portion having lactic acid in a range from 0.001% to 10% by weight to preserve the food and increase the acceptance of the food (Kuerzinger, para 0048 and 0051). 
The combination of Repholz and Kuerzinger suggest animal fat and lactic acid in a range of greater than 0 and less than about 25%. Calculations: Greater than 0% = “up to about 15% by weight of fat” + 0.001% lactic acid; less than about 25% = “up to about 15% by weight of fat” + 10% lactic acid. 
inner portion comprising animal meat at about 3% by weight or more
Repholz discloses the inner portion (inner component) comprises up to about 25% animal protein (col. 8, ln. 8). 
Repholz does not disclose the animal protein is meat. 
Ichihashi is drawn to pet food having excellent palatability (abstract). Ichihashi discloses the pet food comprises an animal-derived protein from the muscle of beef, pork, chicken, and fish (para 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed animal protein, as taught in Repholz, with animal protein that is meat, as taught in Ichihashi, to obtain a dual-texture animal food product comprising an inner portion having up to about 25% animal protein that is meat. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing an animal protein source (as taught in both Repholz and Ichihashi) wherein that animal protein source is meat (as taught Ichihashi). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention was filed would be motivated to use animal protein that is meat to obtain a pet food has excellent palatability (Ichihashi, abstract).
Hardness properties
With respect to the hardness properties (the inner portion having a soft texture with a hardness factor in a range of about 1-7 Newtons; the outer portion having a hard texture with a hardness factor in a range of about 3-10 Newtons; wherein the hardness factor of the inner portion is less than the hardness factor of the outer portion): 
Repholz in view of Kuerzinger and Ichihashi do not expressly disclose the hardness properties of the inner and outer portions. However, one having ordinary skill in the art at the time the invention was filed would expect the inner and outer portions to exhibit the claimed hardness properties for the following reasons. First, Repholz discloses the outer portion is harder than the inner portion (col. 6, ln. 50-57). Second, Repholz in view of Kuerzinger, and Ichihashi disclose a dual textured food product having inner and outer portions with the claimed compositions. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. In the present case, the actual hardness values of the outer and inner portions represent a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Optionally She
If Repholz in view of Kuerzinger and Ichihashi do not disclose the hardness properties, then the properties are obvious in view of She. 
Repholz suggests the outer portion is harder than the inner portion (col. 6, ln. 50-57). 
She is drawn to pet food (feline food, abstract). She discloses the food compositions have a water content of about 16% or less (para 0035). She discloses the food compositions have a texture having a maximum compressive break force of less than about 9 N (2 lbf, para 0068; NOTE: 1 lbf is about 4.44822 Newtons; 2 lbf * 4.44822 Newtons = about 8.89644 Newtons). She discloses food having the hardness are palatable to many animals (para 0005). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a dual-texture animal food product comprising an outer portion and an inner portion wherein the hardness factor associated with the inner portion is less than the hardness factor associated with the outer portion, as taught in Repholz, wherein the maximum hardness is less than about 9 N, as taught in She, to obtain a dual-texture animal food product comprising an outer portion and an inner portion wherein the hardness factor associated with the inner portion is less than the hardness factor associated with the outer portion wherein the maximum hardness is less than about 9 N. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a pet food having an outer portion and an inner portion wherein the hardness factor associated with the inner portion is less than the hardness factor associated with the outer portion wherein the maximum hardness is less than about 9 N because food having the hardness are palatable to many animals (She, para 0005). 
The discussion of MPEP 2144.05 II applies here as above. In the present case, Repholz suggests the outer portion is harder than the inner portion (col. 6, ln. 50-57). She suggests some animals prefer food having a maximum hardness of 9 N. In view of the prior art, the actual hardness values of the outer and inner portions represent a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Shelf-stable
Repholz in view of Kuerzinger and Ichihashi do not expressly disclose the product is shelf stable. 
Chandler is drawn to a dual-textured animal food product (crunchy shell at least partially surrounding a deformable core, col. 2, ln. 3-4). Chandler discloses the inner portion (core) has a moisture content range from about 5% to about 20% (col. 2, ln. 14-16). Chandler discloses the moisture content of the inner portion (deformable core) is  high enough to permit it to be injected into the shell and low enough that the core retains its shape once injected into the shell (col. 3, ln. 37-41). Chandler discloses the product can be stored for a long period of time in a non-hermetically sealed package without refrigeration and is stable (col. 2, ln. 44-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a dual-texture animal food product comprising an inner portion and an outer portion, as taught in Repholz, wherein the dual-texture animal food product has a moisture content to allow it to be stable, as taught in Chandler, to obtain a shelf-stable dual-texture animal food product. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a shelf-stable dual-texture animal food product because it can be stored for a long period of time in a non-hermetically sealed package (Chandler, col. 2, ln. 55-46). 
Regarding claim 18: Repholz discloses the outer portion comprises cereal grains (col. 8, ln. 44-49) that may be corn (col. 9, ln. 6). Corn contains some amount of amylopectin. As such, Repholz’s disclosure is encompassed within the breadth of the claim. 
Regarding claim 19: Repholz discloses the vegetable protein source may be soybean and soybean meal (col. 8, ln. 32).
Regarding claim 20: Repholz discloses the inner portion may include vitamin (col. 7, ln. 68). 
Regarding claim 21: The discussions of the “Hardness properties” apply here as above.  Repholz in view of Kuerzinger and Ichihashi do not expressly disclose the ratio between the hardness factor of the inner portion and the hardness factor of the outer portion is in a range of about 1:1.1 to 1:2.5. However, one having ordinary skill in the art at the time the invention was filed would expect the inner and outer portions to exhibit the claimed hardness properties for the following reasons. First, Repholz discloses the outer portion is harder than the inner portion (col. 6, ln. 50-57). Second, Repholz in view of Kuerzinger and Ichihashi disclose a dual textured food product having inner and outer portions with the claimed compositions. 
The discussion of MPEP 2144.05 II applies here as above. In the present case, the ratio of hardness values of the outer and inner portions represent a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 22: Chandler discloses the outer portion (shell) comprises a maximum moisture content of about 12% (col. 2, ln. 11-12). 
Regarding claim 23: Chandler discloses the inner portion (core) has a moisture content range from about 5% to about 20% (col. 2, ln. 14-16). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant asserts the specification provides support for the newly presented limitations (remarks, p. 6). Examiner is not persuaded by this discussion for the reasons presented in the 35 USC 112 (a) rejections above. 
Applicant argues the new limitation that the "outer portion" of the claimed dual-texture animal (or pet) food product has low amylase starch content, i.e., up to about 4.8% by weight in the outer portion distinguishes the claimed invention form the prior art (remarks, p. 7-8). Examiner is not persuaded by this discussion for the reasons presented in the 35 USC 112 and 103 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619